Citation Nr: 0015203	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  98-16 126A	)	DATE
	)
	)

THE ISSUES

Whether a March 1988 decision of the Board of Veterans' 
Appeals (Board) confirming the reduction from 100 percent to 
70 percent in the rating for a psychiatric disorder should be 
revised or reversed on the grounds of clear and unmistakable 
error.  

Whether a June 1989 Reconsideration decision of the Board 
concluding that the March 1988 decision of the Board did not 
contain obvious error should be revised or reversed on the 
grounds of clear and unmistakable error.  

(The issue of an effective date earlier than July 14, 1994, 
for assignment of a total disability rating based on 
individual unemployability based on service-connected 
disabilities will be addressed in a separate decision.)  


APPEARANCES AT ORAL ARGUMENT

The veteran, his mother, and B. E.


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from March 1973 to July 1975.  

In March 1988, the Board issued a decision that essentially 
confirmed the reduction from 100 percent to 70 percent in the 
rating for a psychiatric disorder, denied a rating greater 
than 40 percent for residuals of a laminectomy at L5-S1, and 
denied entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  

The veteran submitted a motion for Reconsideration of the 
Board's March 1988 decision and, in June 1989, the Board 
issued a Reconsideration decision that concluded that the 
March 1988 decision did not contain obvious error.  

In October 1998, in conjunction with the appeal that is the 
subject of a separate decision, a hearing was held at the RO 
before C.W. Symanski, who is a member of the Board rendering 
the final determination in this case and was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).  At the hearing, the 
veteran raised the issue of clear and unmistakable error in 
the March 1988 Board decision.  He argued that the rating for 
his service-connected psychiatric disorder should not have 
been reduced.  Accordingly, only that aspect of the March 
1988 decision will be considered herein.  However, inasmuch 
as the March 1988 Board decision was affirmed by a June 1989 
Reconsideration decision of the Board, the Board finds that 
that decision must also be addressed herein.  


FINDINGS OF FACT

1.  The March 1988 decision of the Board that denied a rating 
greater than 70 percent for the veteran's service-connected 
psychiatric disability failed to consider a required 
regulation, 38 C.F.R. § 3.343, and was not supported by the 
evidence then of record.  

2.  The June 1989 decision of the Board, which concluded that 
the March 1988 Board decision did not contain obvious error, 
failed to recognize the failure of the March 1988 decision to 
consider the provisions of 38 C.F.R. § 3.343 and was not 
supported by the evidence then of record.  


CONCLUSIONS OF LAW

1.  The decision of the Board in March 1988 that denied a 
rating greater than 70 percent for paranoid schizophrenia was 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 
Supp. 1999); 38 C.F.R. §§ 20.1403(a), (c) (1999).  

2.  The decision of the Board in June 1989, which concluded 
that the March 1988 Board decision did not contain obvious 
error, was clearly and unmistakably erroneous.  38 U.S.C.A. 
§ 7111; 38 C.F.R. §§ 20.1403(a), (c).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records reflect that the veteran received 
inpatient evaluation and treatment for what was diagnosed as 
a chronic, severe personality disorder of the emotionally 
unstable type.  During a VA hospitalization shortly after his 
separation from service, various psychiatric diagnoses were 
advanced, including schizophrenia, manic-depressive 
psychosis, and schizo-affective and borderline personality 
disorder.  

In a decision in October 1976, the Board granted service 
connection for an acquired psychiatric disorder (psychosis).  
Rating decisions in October and November 1976 assigned a 
100 percent rating for the disability, effective from the 
date of the veteran's separation from service.  

A rating decision in July 1977 reduced the rating for the 
psychiatric disability to 70 percent disabling.  In July 
1978, the RO again increased the rating to 100 percent, 
effective from March 1978.  

The summary of a VA hospitalization in March and April 1978 
described the veteran's frequent nightmares, continual 
paranoid thoughts, peculiar affect, frequent smiling as he 
related violent episodes or bizarre thoughts, chronic 
depression, virtual daily thoughts of suicide, violent 
outbursts, and difficulty concentrating.  The examiner 
indicated that he was "intelligent, potentially creative, at 
times insightful and appealing.  He can be humorous and quite 
charismatic when not angry.  ...  Despite his appeal, however, 
his potential for serious violence and his reluctance to give 
up his threatening posture made treatment ...at this time not 
possible."  It was noted that the veteran's condition 
improved somewhat during the hospitalization, but the 
examiner concluded at the time of hospital discharge that he 
was still unemployable.  

On discharge from a private psychiatric hospitalization in 
August 1978, the veteran was taking no medication and was 
noted to be much improved.  His schizophrenia was felt to be 
in fair remission.  

On VA compensation examination in 1979, the veteran had no 
delusions or hallucinations, but there appeared to be quite a 
paranoid flair, with much projection of anger and hostility.  
The examiner indicated that the veteran's condition was 
severe and his impairment was marked.  

A VA examiner in 1981 stated that the veteran had had a few 
part-time jobs "some years ago," but he was apparently 
unemployed.  His concerns at that time centered primarily on 
his recent back surgery and the limitations imposed by that 
disability.  The veteran described himself as a "bit of a 
recluse," but the examiner reported few abnormal clinical 
findings.  It was noted that the veteran was in more or less 
good contact with reality and with the examiner.  The 
examiner stated that the veteran's highest level of adaptive 
functioning in the previous year had been "5 - poor," 
indicating marked impairment in either social relations or 
occupational functioning, or moderate impairment in both.  

A 1983 VA examiner noted the veteran's report that he was not 
a social person and had no ability to make friends of his 
own.  He reported that he was unable to work and essentially 
unable to attend school.  He appeared very "keyed up," with 
pressured speech and significantly fluctuating affect, and 
his tenseness was aggravated by the examination.  The 
examiner saw no evidence of a thought content disorder, ideas 
of reference or evidence of paranoia.  The veteran's anxiety 
was sufficiently overwhelming as to make other affects, such 
as depression, not easily assessable.  His judgment was poor 
and his insight was fair to good.  The examiner noted that 
the veteran spent a good deal of energy in attempting to deny 
significant emotional problems, yet saw evidence of his 
disability all around him.  The highest level of adaptive 
functioning during the previous year was recorded as "6 - 
very poor," indicative of marked impairment in both social 
relations and occupational functioning.  

A March 1985 VA outpatient record reflects the veteran's 
complaint of 3 days of low back pain.  He had reportedly had 
a lumbar laminectomy in 1981, with resultant good relief of 
his low back pain and total relief of his sciatica.  Although 
the veteran noted feelings of anxiety, despondency, and 
transient suicidal ideation, he managed his feelings through 
psychological reading.  The examiner diagnosed possible 
bipolar disorder, in good control.  

Another VA psychiatric compensation examination was conducted 
in January 1986.  The examiner described the veteran's 
psychiatric manifestations in considerable detail.  He noted 
the veteran's report that "It's still a roller coaster but 
not as bad as it used to be."  There were no current 
hallucinations, but he acknowledged paranoia over which he 
sometimes had no control.  His judgment was impaired, 
primarily by "terminal impatience" and impulsivity, using 
the veteran's terms.  The veteran stated that he had 
occasional anxiety attacks, but felt that he was getting 
older and more stable and less volatile.  He was "much 
detached from the world socially."  His affect was volatile 
and he could easily be triggered into an emotional outburst.  
The examiner concluded that the veteran had a variety of 
diagnoses, but that paranoid schizophrenia in at least 
partial remission was probably still appropriate.  The 
highest level of adaptive functioning in the previous year 
had been "level 6," very poor, with marked impairment in 
both social and occupational functioning; at times he was 
able to attend school, but he was unable to sustain that 
activity.  Commenting on the possible vocational 
rehabilitation, the examiner indicated that rehabilitation 
geared toward some sort of physically active or mentally 
demanding occupation might be worthwhile.  He noted that the 
veteran would rise to a challenge, but would handle a threat 
poorly.  

A personal hearing was held at the RO in September 1986.  The 
veteran testified primarily about his back disorder, its 
onset following injuries in service, and the continued 
symptoms he had had since then.  His back would give out on 
just about any activity, from trying to pick up something on 
the floor to exercising.  He had used a variety of 
medications and a TENS unit for pain relief.  The veteran 
indicated that he had been seen a couple times by a private 
psychiatrist for psychotherapy.  

A VA psychiatric examination was also conducted in September 
1986.  The examiner did not elicit any deficit in memory or 
reasoning ability.  The veteran's judgment was good and his 
insight was fair.  No deficit in his thought processes was 
found, except that the veteran did acknowledge persecutory 
phenomena and appeared to be hyper-suggestible.  He also 
indicated that he needed his mother's help in matters like 
balancing his checkbook.  The examiner stated that the 
veteran's schizophrenia appeared to be in partial remission, 
manifested by periodic panic attacks and persecutory 
phenomena.  His highest level of adaptive functioning in the 
previous year was estimated as level 5 - poor.  

The veteran's psychiatrist wrote in August 1987 that his 
disability was 

not primarily psychiatric, although it is clear 
that his mental status reflects his chronic pain, 
and his frustration at not being able to work 
towards gainful employment, as has been his long-
standing wish.  He has made numerous attempts to 
attend school to enhance his employment potential.  
He has specific goals in mind, but these efforts 
have met repeatedly with failure because of his 
physical inability to attend classes.  These 
failures have not been on a basis of lack of 
motivation or some other primarily psychiatric 
limitation.  

A private chiropractor wrote in October 1987 that he had 
recently evaluated the veteran, indicating that the structure 
of his lumbosacral spine had been altered "tremendously," 
and "interferes with normal function of his spine and 
nervous system."  The examiner stated that his goal was to 
"rehabilitate his spine to the degree that he can at least 
sit through his classes at school."  

The veteran's private psychiatrist also wrote in October 1987 
regarding the psychiatric diagnoses that were appropriate for 
the veteran, indicating that he felt that the veteran had 
PTSD, rather than schizophrenia.  In addition, he indicated 
that the veteran had depression that arose from his nearly 
constant physical pain and his inability to attend either to 
school or employment, as well as his inability to enjoy a 
normal social life, which generally required being able to 
sit and stand for long periods.  Because none of those 
activities was available to the veteran, he had a great deal 
of frustration and hopelessness.  Concerning PTSD, the 
examiner stated that the veteran was then having recurrent 
dreams of combat events every 3 months and periodic 
flashbacks, triggered by various situations, that caused him 
"to lose comfortable control over himself."  It was noted 
that the veteran was irritable and had outbursts of anger; he 
was hypervigilant and had an exaggerated startle response.  
Regarding the previously-diagnosed schizophrenia, the 
examiner reported that the veteran did not have any of the 
cardinal symptoms of that disorder, such as blunted or 
inappropriate affect, loosening of associations, 
hallucinations, or bizarre delusions.  

Also in October 1987, one of the veteran's college professors 
wrote that the veteran had attempted to attend class several 
times, but had had to drop out because of his inability to 
sit in class for very long.  In addition, he stated that he 
was aware that the veteran's injury precluded him from 
swimming for any length of time.  

A VA psychiatric examined the veteran in December 1987.  He 
indicated that he was receiving weekly outpatient psychiatric 
treatment and was regularly taking medication.  He described 
his current mental condition as being "anxious, intolerant, 
upset, fed up," as well as depressed and nervous.  Except 
for a brief period, he had been living since 1981 with his 
mother, who prepared all of his meals for him.  The veteran 
stated that he was bedridden 23 hours a day.  Throughout the 
evaluation, the veteran was involved in an almost non-stop 
tirade regarding his belief that he had been "judged on my 
external appearance and not my internal functioning."  He 
objected extensively to what he perceived as a "lack of 
empathy and concern" for his condition.  After approximately 
12 minutes, he suddenly grimaced in great pain and noted that 
that was the limit of his endurance of sitting up.  During 
the evaluation, he was uncooperative and antagonistic and 
struggled continuously to control the interview.  The 
veteran's speech was very pressured and his associations were 
somewhat loose and he very easily became caught up in 
emphasizing his perception that VA was mistreating him or 
misunderstanding him.  His affect was in general 
inappropriately belligerent, hostile, and defensive, although 
his affect was at times perhaps appropriate.  The examiner 
commented that, by his lack of appropriate controls of 
aggression and defensiveness, the veteran seemed to be 
provoking the examiner into disagreeing with him and his 
viewpoint.  He was alert and fully oriented.  His routine 
objective judgment was adequate, but his insight was 
limited/poor.  The examiner listed diagnoses of somatization 
disorder and borderline personality disorder, and stated that 
the veteran's highest level of adaptive functioning in the 
previous year was "5 (poor)."  

In a March 1988 decision, the Board essentially affirmed the 
reduction from 100 percent to 70 percent in the rating for 
the veteran's service-connected psychiatric disability.  

A Reconsideration decision by the Board in June 1989 found 
that there was no obvious error in the March 1988 decision, 
inter alia, in denying a rating greater than 70 percent 
disabling for the psychiatric disability.  

By a rating decision in December 1989, the RO further reduced 
the rating for the psychiatric disability to 50 percent 
disabling, effective in April 1990.  The veteran appealed 
that determination.  In a September 1993 decision, the Board 
denied a rating greater than 50 percent for the disability 
and did not consider the issue of the propriety of the 
reduction of the rating, including the provisions of 38 
C.F.R. §§ 3.343, 3.344.  

At an October 1998 hearing before the undersigned Member of 
the Board at the RO, the veteran testified essentially that 
the Board's 1988 and 1989 decisions were clearly and 
unmistakably erroneous in reducing the rating for his 
psychiatric disability because he had remained totally 
disabled due to the disability.  

Analysis 

The law provides that a decision by the Board is subject to 
revision on the grounds of clear and unmistakable error.  If 
evidence establishes the error, the prior decision shall be 
reversed or revised.  38 U.S.C.A. § 7111.  Further, a request 
for revision of a decision of the Board based on clear and 
unmistakable error may be made at any time after that 
decision is made.  

	(a) General.  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied. 
	(b) Record to be reviewed-
(1) General.  Review for clear and unmistakable 
error in a prior Board decision must be based on 
the record and the law that existed when that 
decision was made. 
(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record. 
	(c) Errors that constitute clear and unmistakable error.  
To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable. 
	(d) Examples of situations that are not clear and 
unmistakable error-
(1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision. 
(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist. 
(3) Evaluation of evidence.  A disagreement as 
to how the facts were weighed or evaluated. 
	(e) Change in interpretation.  Clear and unmistakable 
error does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 1403.  

The regulations also provide that the motion must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy the requirement of the previous sentence.  Motions 
which fail to comply with the requirements set forth in this 
paragraph shall be denied.  38 C.F.R. § 20.1404.  

March 1988 Board decision

In order to reduce a 100 percent rating assigned for a 
psychosis, the pertinent regulations that were in effect in 
March 1988 were as follows:  

Active psychotic manifestations of such extent, severity, 
depth, persistence or bizarreness as to produce complete 
social and industrial inadaptability warrants a 100 percent 
rating.  With lesser symptomatology such as to produce severe 
impairment of social and industrial adaptability, a 
70 percent evaluation is appropriate.  A 50 percent rating is 
for application when there is considerable impairment of 
social and industrial adaptability.  For definite impairment 
of social and industrial adaptability, a 30 percent 
evaluation is for assignment.  A 10 percent rating is 
warranted when there is slight impairment of social and 
industrial adaptability.  Code 9403 (1987).  

Total disability ratings, when warranted by the severity of 
the condition, will not be reduced in the absence of clear 
error, without examination showing material improvement in 
physical or mental condition.  Examination reports showing 
material improvement must be evaluated in conjunction with 
all the facts of record, and consideration must be given 
particularly to whether the veteran attained improvement 
under the ordinary conditions of life, i.e., while working or 
actively seeking work or whether the symptoms have been 
brought under control by prolonged rest, or generally, by 
following a regimen which precludes work, and, if the latter, 
reduction from total disability ratings will not be 
considered pending reexamination after a period of employment 
(3 to 6 months).  38 C.F.R. § 3.343 (1987).  

The provisions of 38 C.F.R. § 3.344 (1987) required that 
certain precautions be taken before reducing a rating that 
has been in effect for five years or more.  When the 
originating agency fails to consider these precautions, the 
rating reduction is deemed void ab initio.  That regulation 
precludes reduction of such an evaluation on the basis of 
just one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Further, it 
must be reasonably certain that any improvement shown will be 
maintained under the ordinary conditions of life.  

In this case, a 100 percent rating for the veteran's service-
connected schizophrenia had been in effect for more than 
9 years, since March 1978.  (The reduction was made effective 
from August 1987.)  

The March 1988 Board decision did not specifically refer to 
the provisions of § 3.343, but it did cite a portion of 
§ 3.344, indicating that consideration was given to the 
latter regulation.  

The Board is cognizant of the fact that that a mere 
disagreement with how the evidence was weighed does not 
constitute CUE.  38 C.F.R. § 20.1403(d)(3).  On the other 
hand, if the Board finds that the decision did contain an 
error of fact or law and also finds that the circumstances of 
the case compel the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error, the decision must be reversed or 
amended accordingly.  

First, the Board notes that the 1988 decision did not 
expressly consider the provisions of 38 C.F.R. § 3.343 
pertaining to reductions of total disability ratings.  The 
decision did not cite to the provisions of that regulation 
and the text of the Board's decision does not indicate that 
any consideration was given to whether or not the evidence 
showed material improvement in the veteran's psychiatric 
disability, particularly as to whether any such improvement 
was attained under the ordinary conditions of life or whether 
the symptoms had been brought under control by prolonged rest 
or by following a regimen that precluded work.  

The Board's failure to consider that regulation constituted 
an error of law.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when VA reduces a 
rating without observing applicable laws and regulations, the 
rating is void ab initio, as being as not in accordance with 
the law.  Hayes v. Brown, 9 Vet. App. 67 (1996); Kitchens v. 
Brown, 7 Vet. App. 320, 325 (1995) (citing to 38 U.S.C.A. 
§ 7261(a)(3)(A)).  

Second, the Board now finds that the evidence that was of 
record at the time of the 1988 decision did not reflect any 
material improvement in the veteran's symptoms compared to 
the manifestations of the psychiatric disability on previous 
examinations.  VA examiners during two examinations in 1986 
reported rather severe psychiatric symptomatology, including 
paranoia over which the veteran had no control, judgment 
impaired by terminal impatience and impulsivity, occasional 
anxiety attacks, "much detachment from the world socially," 
and a volatile affect that was easily triggered into 
emotional outbursts.  The examiners characterized the 
veteran's level of adaptive functioning as either poor or 
very poor.  Significantly, a 1983 VA examiner had found no 
evidence of a thought disorder, ideas of reference, or 
evidence of paranoia.  Although his judgment was poor at that 
time, his insight was fair to good.  However, the veteran's 
anxiety was reportedly overwhelming.  The 1983 examiner had 
characterized the veteran's highest level of adaptive 
functioning during the previous year as very poor.  

In addition, on repeat VA examination in December 1987, the 
examiner noted that the veteran was uncooperative and 
antagonistic throughout the examination and struggled 
continuously to control the interview.  He reported that the 
veteran's affect was inappropriate and his insight was poor.  
Moreover, that examiner again characterized the veteran's 
level of adaptive functioning as no better than poor.  

The 1988 Board decision relied primarily on examiners' listed 
diagnoses to the effect that the veteran's psychiatric 
disorder was in remission or partial remission, rather than 
actual reported symptomatology, in finding that a rating 
greater than 70 percent was not warranted.  

On the basis of the medical evidence that was of record in 
March 1988, the Board now finds that there was no evidence of 
material improvement in the veteran's psychiatric disability 
at the time of the March 1988 decision, based on the symptoms 
and level of adaptive functioning that were actually 
reported.  Accordingly, the Board now concludes that the 
Board's failure to consider § 3.343, in light of the evidence 
that was available at the time of the 1988 decision, compels 
the conclusion "to which reasonable minds could not differ" 
that the result would have been manifestly different, but for 
that error.  The reduction from 100 percent to 70 percent in 
the rating for the service-connected psychiatric disability 
was clearly not justified.  

June 1989 Board decision

The Board notes that the June 1989 Board decision, a 
Reconsideration decision by an expanded panel of the Board, 
found that the March 1988 decision, in denying an increased 
rating for paranoid schizophrenia, did not contain obvious 
error.  The Board recognizes that, in order for the current 
conclusion regarding the March 1988 decision to have effect, 
the 1989 decision must also be reversed.  

The Court has held that a claim of clear and unmistakable 
error and an obvious error claim are essentially equivalent.  
Hazan v. Gober, 10 Vet. App. 511 (1997).  Thus, the June 1989 
decision applied essentially the same legal criteria in 
arriving at its conclusion as the Board must use in this 
decision.  

The 1989 Reconsideration decision stated that the evidence 
that was of record in March 1988 indicated that the veteran's 
schizophrenia was in remission, that a private psychiatrist 
had reported that none of the cardinal symptoms of 
schizophrenia was present, and that the December 1987 VA 
examination report did not refer to a psychosis.  The 1989 
decision concluded that there was adequate evidence to 
support the 1988 decision's finding that the veteran's 
psychiatric symptomatology did not represent more than severe 
impairment of his social and industrial adaptability.  

The Board now finds, however, that the 1989 Board decision 
failed to recognize that the 1988 decision did not consider 
the provisions of § 3.343, as required by that regulation.  
Moreover, although the 1989 decision referred to points 
raised in the medical evidence then of record, the decision 
failed to consider the psychiatric symptomatology that 
examiners had actually reported and the resulting level of 
adaptive functioning that had been reported, rather than rely 
on examiners' mere statements regarding the supposed 
remission of the disorder.  Most importantly, however, the 
evidence simply did not show that the veteran's psychiatric 
disability had undergone material improvement compared to 
previously reported symptomatology, as required by § 3.343, 
to permit reduction from a total rating.  

Accordingly, the Board finds that the above errors of law and 
fact are undebatable and that a different result would 
clearly have obtained, but for those errors.  Therefore, the 
June 1989 Board decision was clearly and unmistakably 
erroneous in not finding clear and unmistakable error in the 
March 1988 Board decision.  

September 1993 Board decision

Following the June 1989 Reconsideration decision, the RO 
further reduced the rating for the veteran's psychiatric 
disability from 70 percent to 50 percent disabling by a 
rating decision in December 1989.  A Board decision in 
September 1993 (on appeal from the December 1989 rating 
decision) denied an increased rating (greater than 
50 percent) for the disability.  That Board decision did not 
consider the provisions of 38 C.F.R. § 3.344.  Inasmuch as 
the issue that was before the Board in fact concerned a 
rating reduction, therefore, that decision is also void ab 
initio.  See Hayes v. Brown; Kitchens v. Brown.  

However, in light of the fact that the Board has herein 
restored a 100 percent rating for the psychiatric disability, 
effective from 1987, all subsequent actions that fail to 
grant a 100 percent rating necessarily involve a reduction 
from the 100 percent rating.  Because the 1993 Board decision 
did not and could not have considered the pertinent 
regulations regarding such a reduction, that decision is null 
and void.  See Bentley v. Derwinski, 1 Vet. App. 28, 31 
(1990).  

Conclusion 

Because the Board has concluded that both the March 1988 and 
June 1989 Board decisions were clearly and unmistakably 
erroneous, a 100 percent rating for the veteran's service-
connected psychiatric disability must be restored, effective 
from the date of the reduction, August 1, 1987.  


ORDER

Clear and unmistakable error having been found in the March 
1988 and June 1989 Board decisions, those decisions are 
reversed and a 100 percent rating for the veteran's service-
connected psychiatric disability is restored, effective from 
August 1, 1987.  



		
	C. W. Symanski
Member, Board of Veterans' Appeals


 


